DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–8, 10–14 and 18–24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
“1. A smoking apparatus, comprising: 
a first section comprising: 
a loading space, and 
a transport region immediately downstream of the loading space; 
a second section comprising a negative pressure generation system; and 
a filtration region immediately downstream of the transport region and between the negative pressure generation system and the transport region, the filtration region comprising a filter cartridge for selective delivery of molecular active components from bulk airborne substances to a user, the filter cartridge comprising: 
a pleated flat sheet that comprises filter material, wherein the pleated flat sheet comprises a pleat density of up to 17 pleats per inch, a pleat depth between 0.1 - 2 inches, and a pleat height of 0.3–3 inches, wherein the filter cartridge provides a filtration efficiency of 95% or greater for particulate matter sizes less than or equal to 300 nm in diameter at all face velocities in a range that extends from 0.2 cm/s to 6 cm/s wherein the first section comprises a first opening defined by an end of the transport region, wherein the second section comprises a second opening defined by an end of the filtration region, wherein the filter cartridge occupies a substantial entirety of the first opening or the second opening, wherein the end of the transport region that defines the first opening and the end of the negative pressure generation system that defines the second opening are sized to mate with one another to connect the first section and the second section to one another, and wherein, when the first section and the second section are connected to one another and assembled with the filter cartridge, the filter cartridge overlaps with both of the first section and the second section in a plan view.” Emphasis added.

Claim 1 is indefinite because it is unclear if the “second opening” is defined by an end of the filtration region or the end of the negative pressure generation system. Claim 1 is also indefinite because the term “the end of the negative pressure generative system” lacks antecedent basis. 
For the purpose of examination, claim 1 is interpreted as follows:
 “1. A smoking apparatus, comprising: 
a first section comprising: 
a loading space, and 
a transport region immediately downstream of the loading space; 
a second section comprising a negative pressure generation system; and 
a filtration region immediately downstream of the transport region and between the negative pressure generation system and the transport region, the filtration region comprising a filter cartridge for selective delivery of molecular active components from bulk airborne substances to a user, the filter cartridge comprising: 
a pleated flat sheet that comprises filter material, wherein the pleated flat sheet comprises a pleat density of up to 17 pleats per inch, a pleat depth between 0.1 - 2 inches, and a pleat height of 0.3–3 inches, wherein the filter cartridge provides a filtration efficiency of 95% or greater for particulate matter sizes less than or equal to 300 nm in diameter at all face velocities in a range that extends from 0.2 cm/s to 6 cm/s 
wherein the first section comprises a first opening defined by an end of the transport region, 
wherein the second section comprises a second opening defined by an end of the filtration region, 
wherein the filter cartridge occupies a substantial entirety of the first opening or the second opening, 
wherein the end of the transport region that defines the first opening and an [[the]]
wherein, when the first section and the second section are connected to one another and assembled with the filter cartridge, the filter cartridge overlaps with both of the first section and the second section in a plan view.”

Claims 2–7 and 21 are rejected as they depend on claim 1. 
Claims 8 and 18 comprises the same issue as they share the same highlighted limitations. And the same interpretation is applied. 
Claims 10–14 and 22–24 are rejected as they depend on claim 8. 
Claims 19–20 are rejected as they depend on claim 18. 
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1–2, 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Adamic, US 2011/0073120 A1 (“Adamic”) in view of Cameron et al., US 2016/0331024 (“Cameron”), Osborne, US 2013/0186179 (“Osborne”) and Clements et al., WO 2015/187986 A1 (“Clements”). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Adamic in view of Cameron, Osborne, Clements and Adamek et al., US 2005/0144916 A1 (“Adamek”). 
Claims 5–6 are rejected under 35 U.S.C. 103 as being unpatentable over Adamic in view of Cameron, Osborne, Clements and Worrilow, US 2011/0232481 (“Worrilow”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adamic in view of Cameron, Osborne, Worrilow, Clements and Krupnikov et al., US 2013/0340613 (“Krupnikov”).
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adamic in view of Cameron, Osborne, Clements and Ono et al., US 2012/0019110 A1 (“Ono”). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Adamic in view of Cameron, Osborne, Ono, Clements and Banerjee et al., US 5,285,798 A (“Banerjee”). 
Regarding claim 1:
Adamic discloses the claimed limitation of that a smoking apparatus (Adamic’s example pipe 500). Adamic Fig. 6, [0054]. The smoking apparatus 500 comprises a first section comprising a loading space (the space covered by flip-top lid 605), and a transport region (bowl 615) immediately downstream of the loading space 605. Id. at Fig. 6, [0054]. The smoking apparatus 500 also comprises a second section comprising a negative pressure generation system (user inhale via mouth piece 625). Id.  The smoking apparatus 500 also comprises a filtration region (the region that occupies Adamic’s inhalation filter 620) immediately downstream of the transport region 615 and between the negative pressure generation system 625 and the transport region 615. Id. at Fig. 6, [0054]. The filtration region comprises a filter cartridge 620 for selective delivery of molecular active components from bulk airborne substances to a user. Id. at Fig. 6, [0055]. 
Adamic also discloses the claimed limitation of that the first section 605, 615 comprises a first opening defined by an end of the transport region (see annotated Fig. 6 below). Adamic Fig. 6. The second section comprises a second opening (see annotated Fig. 6 below) defined by an end of the filtration region 620. Id. at annotated Fig. 6. The filter cartridge 620 occupies a substantial entirety of the first opening or the second opening (a person of ordinary skill in the art would understand that filter 620 need to cover the entire cross-sectional area of both the first and second opening to properly filter air). Id. The end of the transport region 605, 615 that defines the first opening and an end of the negative pressure generation system are sized to mate with one another to connect the first section and the second section to one another (as shown in the annotated Fig. 6 the end of the transport region that defines the first opening and an end of the negative pressure generation system have identical size and are connected to each other via filter 620). Id. Adamic also discloses that claimed limitation of that when the first section and the second section are connected to one another and assembled with the filter cartridge 620, the filter cartridge 620 overlaps with both of the first section and the second section in a plan view (viewing from left or right from Fig. 6). 

    PNG
    media_image1.png
    631
    881
    media_image1.png
    Greyscale


Adamic does not disclose the claimed limitation of that the filter cartridge 620 comprises a pleated flat sheet that comprises filter material, wherein the pleated flat sheet comprises a pleat density of up to 17 pleats per inch, a pleat depth between 0.1–2 inches, and a pleat height of 0.3– 3 inches, wherein the filter cartridge provides a filtration efficiency of 95% or greater for particulate matter sizes less than or equal to 300 nm in diameter at all face velocities in a range that extends from 0.2 cm/s to 6 cm/s. 
Similar to Adamic, Cameron is directed to smoking devices. Cameron [0040]. Cameron discloses a vapor device 100, which can be used as an e-cigarette. Id. The e-cigarette comprises an inhale filter element 128.  Id. at Fig. 1, [0061].  Cameron states that the filter element 128 can comprise a HEPA rated filter, and that the filter material can be of conventional HVAC materials, including FILTRETE by 3M.  Id. at [0062].  Therefore, it would have been obvious for Adamic’s inhalation filter 620 to be a HEPA rated filter as disclosed by Cameron because HEPA filter is recognized in the smoking device art as being suitable to use as inhale filters. 
Furthermore, similar to Cameron, Osborne is directed to HEPA filters. Osborne [0017]. Osborne discloses a HEPA rated, pleated, flat sheet of filter material, with a pleat density of 8 pleats per inch (PPI), and a pleat height of 25 to 55 mm (0.984 to 2.16 inches).  See Osborne [0017] and [0019].  These values overlap with the claimed ranges of a pleat density of up to 17 pleats per inch, and a pleat height of 0.3 to 3 inches.  The pleat depth in Osborne would be within the claimed range of 0.1 to 2 inches, because the pleat depth will be smaller than the pleat height, as the depth does not account for the thickness of the filter material. Additionally, similar to Osborne, Clements is directed to pleated HEPA filters. Clements Fig. 12, [0076]. Clements discloses a pleated filter configuration with a pleat height of 5 inches and a pleat depth (width of 0.5 inches). Clements Fig. 12, [00112]. It would have been obvious for Osborne’s pleated HEPA filter to have a pleat depth of 0.5 inches as such dimension is known in the art as being suitable for HEPA filter pleat depth. 
Osborne’s filter material would have an efficiency of 99.97% for 300 nm particles at 5.3 cm/sec, because it is HEPA rated.  See Cambo et al., US 2012/0144790 [0051].  This overlaps with the claimed filtration efficiency of 95% or greater for 300 nm particles at a face velocity between 0.2 to 6 cm/s.  It would have been obvious for Adamic’s HEPA filter 620 to be constructed from Osborne’s filter material, because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.07.
It is further noted here that current invention requires a face velocity “extends” from 0.2 cm/s to 6 cm/s. Osborne discloses a single test velocity of 5.3 cm/s. Osborne [0064]. However, a person of ordinary skill in the art understands that while the test was performed at 5.3 cm/s, the filtration efficiency of 95% or greater for 300 nm particles would most probably be valid at face velocities less than 5.3 cm/s, because face velocity is related with the retention time of particles in a filter. The higher the face velocity, the longer the retention time and the larger chance a particle would be captured by the filtration material. Therefore, when the face velocity if lower than 5.3 cm/s, Osborne’s filtration efficiency of 95% or greater for 300 nm particles would still be valid.
Regarding claim 2:
Modified Adamic discloses the claimed limitation of that the filter cartridge of claim 1, wherein the filter material is selected from the group including a high-efficiency particulate air (HEPA) filter membrane (Osborne’s HEPA filter material as modified in claim 1). Osborne [0017] and [0019]. 
Regarding claim 3:
Modified Adamic discloses the claimed limitation of that the filter cartridge of claim 1, wherein the pleated flat sheet comprises an ULPA filter membrane (Osborne’s HEPA Filter material is a ePTFE ULPA filter). Osborne [0009].  
Modified Adamic does not explicitly disclose that the pleated flat sheet comprises a pleat density of 11 pleats/inch and a pleat height of 0.5 inches.
Modified Adamic discloses a pleat height of 25 to 55 mm (equivalent of 0.984 to 2.16 inches).  Osborne [0019]. While the disclosed pleat height does not overlap with the claimed pleat height of 0.5 inches, the instant disclosure does not teach that pleat height is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2044.05 (III)(A). Additionally, the examiner takes the position that it would have been an obvious, routine engineering choice to select the appropriate pleat height of the HEPA filter because this would merely involve scaling the device in size.
As for the limitation of pleat density being 11 pleats per inch, similar to Adamic, Ademak is directed to HEPA filter media 110. Ademak Fig. 5, [0061]. Additionally, Ademak discloses that the pleated flat sheet has a pleat density of 10 to 12 pleats per inch. Id. annotated Fig. 5, at [0056]. This overlaps with the claimed pleated density of 11 pleats/inch. MPEP 2144.05(I). It would have been obvious for Adamic’s pleat density to be within the range as disclosed by Ademak because such pleat density is known in the HEPA filter art as being suitable for HEPA filter material. 
Regarding claim 4:
Modified Adamic does not disclose the claimed limitation of that the filter cartridge of claim 1, wherein the pleated flat sheet comprises a HEPA filter membrane, and wherein the pleated flat sheet comprises a pleat density of 15 pleats/inch and a pleat height of 0.5 inches. Modified Adamic discloses a pleat height of 25 to 55 mm (equivalent of 0.984 to 2.16 inches).  Osborne [0019]. 
However, the instant disclosure does not teach that the claimed specific pleat height and pleat density is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, those difference fail to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2044.05 (III)(A). Additionally, the examiner takes the position that it would have been an obvious, routine engineering choice to select the appropriate pleat height and density of the HEPA filter because this would merely involve scaling the filter in size.
Regarding claim 5:
Modified Adamic does not disclose the claimed limitation of that the filter cartridge of claim 1, further comprising a prefilter.
Similar to Adamic, Worrilow is directed to an air filtration device. Worrilow Fig. 3, [0020]. Additionally, Worrilow discloses a pre-filter 12 having a MERV of 5 to 13. Id. Worrilow further discloses that the pre-filter 12 comprising carbon with oxidation media such as potassium permanganate (i.e., activated carbon). Id. at Fig. 3, [0022]. Additionally, Worrilow discloses that the pre-filter is used to trap airborne particulate and gross particulate from the outside air before that air reaches the other filtration media. Id. at Fig. 3, [0020]. It would have been obvious to include Worrilow’s pre-filter 12 in Adamic to trap airborne particulate and gross particulate from the outside air before that air reaches the other filtration media. Worrilow Fig. 3, [0020]. Worrilow’s prefilter 12 having a MERV range that encompassing a narrower claimed range and therefore is sufficient to establish a prima facie case of obviousness. MPEP 2144.05(Ⅰ).
Regarding claim 6:
Modified Adamic discloses the claimed limitation of that the filter cartridge of claim 5, wherein the prefilter comprises activated carbon (Worrilow’s potassium permanganate). Worrilow Fig. 3, [0022]. Modified Adamic also discloses that its prefilter has a performance range from MERV of 5 to 13, which that encompassing a narrower claimed range of 1 to 16, and therefore is sufficient to establish a prima facie case of obviousness. MPEP 2144.05(Ⅰ).
Regarding claim 7:
Modified Adamic as described in claims 5–6 discloses a pre-filter 12 comprising activated carbon. Worrilow Fig. 3, [0022]. However, modified Adamic does not disclose that pre-filter 12 comprises wetlaid carbon. 
In the analogous art of filter media comprises activated carbon, Krupnikov discloses that the activated carbon is deposited via a wet-laid process. Krupnikov [0106]. It would have been obvious for Worrilow’s pre-filter to be manufactured in a wetlaid process because this is a common technique for manufacturing filter media comprising carbon. 
Regarding claim 18:
Adamic discloses the claimed limitation of that a smoking apparatus (Adamic’s example pipe 500). Adamic Fig. 6, [0054]. The smoking apparatus 500 comprises a first section comprising a loading space (the space covered by flip-top lid 605), and a transport region (bowl 615) immediately downstream of the loading space 605. Id. at Fig. 6, [0054]. The smoking apparatus 500 also comprises a second section comprising a negative pressure generation system (user inhale via mouth piece 625). Id.  The smoking apparatus 500 also comprises a filtration region (the region that occupies Adamic’s inhalation filter 620) immediately downstream of the transport region 615 and between the negative pressure generation system 625 and the transport region 615. Id. at Fig. 6, [0054]. The filtration region comprises a filter cartridge 620 for selective delivery of molecular active components from bulk airborne substances to a user. Id. at Fig. 6, [0055]. 
Adamic also discloses the claimed limitation of that the first section 605, 615 comprises a first opening defined by an end of the transport region (see annotated Fig. 6 below). Adamic Fig. 6. The second section comprises a second opening (see annotated Fig. 6 below) defined by an end of the filtration region 620. Id. at annotated Fig. 6. The filter cartridge 620 occupies a substantial entirety of the first opening or the second opening (a person of ordinary skill in the art would understand that filter 620 need to cover the entire cross-sectional area of both the first and second opening to properly filter air). Id. The end of the transport region 605, 615 that defines the first opening and an end of the negative pressure generation system are sized to mate with one another to connect the first section and the second section to one another (as shown in the annotated Fig. 2 the end of the transport region that defines the first opening and an end of the negative pressure generation system have identical size and are connected to each other via filter 620). Id. Adamic also discloses that claimed limitation of that when the first section and the second section are connected to one another and assembled with the filter cartridge 620, the filter cartridge 620 overlaps with both of the first section and the second section in a plan view (viewing from left or right from Fig. 6). 

    PNG
    media_image1.png
    631
    881
    media_image1.png
    Greyscale

Adamic does not disclose the claimed limitation of that the filter cartridge 620 comprises a pleated flat sheet that comprises filter material, wherein the pleated flat sheet comprises a pleat density of up to 17 pleats per inch, a pleat depth between 0.1–2 inches, and a pleat height of 0.3– 3 inches, wherein the filter cartridge provides a filtration efficiency of 95% or greater for particulate matter sizes less than or equal to 300 nm in diameter at all face velocities in a range that extends from 0.2 cm/s to 6 cm/s. 
Similar to Adamic, Cameron is directed to smoking devices. Cameron [0040]. Cameron discloses a vapor device 100, which can be used as an e-cigarette. Id. The e-cigarette comprises an inhale filter element 128.  Id. at Fig. 1, [0061].  Cameron states that the filter element 128 can comprise a HEPA rated filter, and that the filter material can be of conventional HVAC materials, including FILTRETE by 3M.  Id. at [0062].  Therefore, it would have been obvious for Adamic’s inhalation filter 620 to be a HEPA rated filter as disclosed by Cameron because HEPA filter is recognized in the smoking device art as being suitable to use as inhale filters. 
Furthermore, similar to Cameron, Osborne is directed to HEPA filters. Osborne [0017]. Osborne discloses a HEPA rated, pleated, flat sheet of filter material, with a pleat density of 8 pleats per inch (PPI), and a pleat height of 25 to 55 mm (0.984 to 2.16 inches).  See Osborne [0017] and [0019].  These values overlap with the claimed ranges of a pleat density of up to 17 pleats per inch, and a pleat height of 0.3 to 3 inches.  The pleat depth in Osborne would be within the claimed range of 0.1 to 2 inches, because the pleat depth will be smaller than the pleat height, as the depth does not account for the thickness of the filter material.  Additionally, similar to Osborne, Clements is directed to pleated HEPA filters. Clements Fig. 12, [0076]. Clements discloses a pleated filter configuration with a pleat height of 5 inches and a pleat depth (width of 0.5 inches). Clements Fig. 12, [00112]. It would have been obvious for Osborne’s pleated HEPA filter to have a pleat depth of 0.5 inches as such dimension is known in the art as being suitable for HEPA filter pleat depth. 
Osborne’s filter material would have an efficiency of 99.97% for 300 nm particles at 5.3 cm/sec, because it is HEPA rated.  See Cambo et al., US 2012/0144790 [0051].  This overlaps with the claimed filtration efficiency of 95% or greater for 300 nm particles at a face velocity between 0.2 to 6 cm/s.  It would have been obvious for Adamic’s HEPA filter 620 to be constructed from Osborne’s filter material, because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.07.
It is further noted here that current invention requires a face velocity “extends” from 0.2 cm/s to 6 cm/s. Osborne discloses a single test velocity of 5.3 cm/s. Osborne [0064]. However, a person of ordinary skill in the art understands that while the test was performed at 5.3 cm/s, the filtration efficiency of 95% or greater for 300 nm particles would most probably be valid at face velocities less than 5.3 cm/s, because face velocity is related with the retention time of particles in a filter. The higher the face velocity, the longer the retention time and the larger chance a particle would be captured by the filtration material. Therefore, when the face velocity if lower than 5.3 cm/s, Osborne’s filtration efficiency of 95% or greater for 300 nm particles would still be valid.
Additionally, Modified Adamic does not disclose a differential pressure sensor that measures pressure drop across the filtration region to monitor a lifetime of the filter cartridge. Modified Adamic further does not disclose an additional pressure sensor that measures pressure drop across a known resistance to quantify flow rate of air through the first section or the second section. 
For the limitation of pressure sensor that quantify flow rate of air through the first section or the second section, Cameron discloses a flow sensor 116 that detects pressure, and is configured to measure vapor production and flow to the outlet. Cameron Fig. 1, [0057]. Cameron discloses that its flow sensor 116 is configured to send its signal to a controller that controls the vapor flow rate to a user. Id. It would have been obvious for Adamic to include Cameron’s flow sensor 116 such that the vapor flow rate delivered to the user could be controlled. With this modification, Cameron’s flow sensor 116 would be located at the second section, i.e., close to the user (negative pressure generation system), to control the vapor production and flow to the outlet. Id. 
For the limitation of a differential pressure sensor that measures pressure drop across the filtration region to monitor a lifetime of the filter cartridge, similar to Adamic, Ono is directed to a HEPA filter 12. Ono Fig. 10A, [0057]. Additionally, Ono discloses a differential pressure sensor 23, which is sued to measure the pressure different across the HEPA filter 12 and monitor the HEPA filter life (clogging). Id. It would have been obvious to include Ono’s differential pressure sensor 23 in modified Adamic to monitor Adamic’s HEPA filter life (clogging). 

    PNG
    media_image2.png
    530
    605
    media_image2.png
    Greyscale

Regarding claim 19:
Modified Adamic does not disclose the claimed limitation of that the pleated flat sheet is circular. 
However, similar to Adamic, Banerjee discloses a filter cartridge (i.e., filter element 43) for selectively delivery of molecular active components from bulk airborne substances. Banerjee Fig. 1, col. 5, ll. 38–41. The filter cartridge 43 comprises a pleated flat sheet comprises filter material 45 that occupies a substantial entirety of an opening of a housing (i.e., opening outer wrapper 47) when the pleated flat sheet 43 is placed in the opening. Banerjee also discloses a diameter of the pleated plate sheet is 7 mm to 10 mm (i.e., corresponds to 22 to 30 mm circumference). Id. at Fig. 1, col. 5, ll. 32–33, ll. 43–46. It is noted here since the pleated flat filter cartridge 43 is circular as its sized is defined by diameter. It would have been obvious for Adamic’s pleated flat sheet to be circular because such shape are known in the smoking device art as being suitable for smoke filters.  
Regarding claim 20:
It is noted here that this limitation does not get patentable weight because it is material worked upon by apparatus. MPEP 2115. However, for the sake of compact prosecution, it is addressed as follows. 
Modified Adamic discloses the claimed limitation of that the filter cartridge of claim 18, wherein the molecular active components delivered through the filter material include nicotine. Adamic [0004]. 
Regarding claim 21:
Modified Adamic discloses the claimed limitation of that the filter cartridge of claim 1, wherein the molecular active components delivered through the filter material include nicotine. Adamic [0004].
Claim Rejections - 35 USC § 103
The claims are rejected as follows:
Claims 1–2, 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen, US 2,274,889 A (“Cullen”) in view of Cameron et al., US 2016/0331024 (“Cameron”), Osborne, US 2013/0186179 (“Osborne”) and Clements et al., WO 2015/187986 A1 (“Clements”). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cullen in view of Cameron, Osborne, Clements and Adamek et al., US 2005/0144916 A1 (“Adamek”). 
Claims 5–6 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen in view of Cameron, Osborne, Clements and Worrilow, US 2011/0232481 (“Worrilow”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cullen in view of Cameron, Osborne, Worrilow, Clements and Krupnikov et al., US 2013/0340613 (“Krupnikov”).
Claims 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen in view of Cameron, Osborne, Clements and Ono et al., US 2012/0019110 A1 (“Ono”). 
Regarding claim 1:
Cullen discloses the claimed limitation of that a smoking apparatus (Cullen’s smoke purifier as shown in Fig. 9). Cullen Fig. 9, p. 3, ll. 12–16. Cullen’s smoking apparatus comprises a first section comprising a loading space (Cullen’s tobacco chamber 66), and a transport region (the space in casing 67) immediately downstream of the loading space 66. Id. at Fig. 9, p. 3, ll. 12–16. Cullen’s smoking apparatus also comprises a second section comprising a negative pressure generation system (user inhale via mouth piece 82). Id. at Fig. 9, p. 3, ll. 38–45.  Cullen’s smoking apparatus also comprises a filtration region (the region that occupies Cullen’s absorbent filter cartridge 71) immediately downstream of the transport region 67 and between the negative pressure generation system 82 and the transport region 67. Id. at Fig. 9, p. 3, ll. 20–26. The filtration region comprises a filter cartridge 71 for selective delivery of molecular active components from bulk airborne substances to a user. Id.
Cullen also discloses the claimed limitation of that the first section 66, 67 comprises a first opening defined by an end of the transport region 67. Adamic Fig. 9. The second section comprises a second opening (the left side opening of mouth piece 82)) defined by an end of the filtration region (the end that proximate filter cartridge 71). Id. at Fig. 9. The filter cartridge 71 occupies a substantial entirety of the first opening or the second opening (a person of ordinary skill in the art would understand that filter 71 need to cover the entire cross-sectional area of both the first and second opening to properly filter air). Id. The end of the transport region 67 that defines the first opening and an end of the negative pressure generation system are sized to mate with one another to connect the first section and the second section to one another (as shown in Fig. 9, the end of the transport region 67 that defines the first opening and an end of the negative pressure generation system 82 have identical size and are connected to each other via filter 71). Id. Cullen also discloses that claimed limitation of that when the first section and the second section are connected to one another and assembled with the filter cartridge 71, the filter cartridge 71 overlaps with both of the first section and the second section in a plan view (viewing from left or right from Fig. 9). 

    PNG
    media_image3.png
    537
    658
    media_image3.png
    Greyscale

Cullen does not disclose the claimed limitation of that the filter cartridge 71 comprises a pleated flat sheet that comprises filter material, wherein the pleated flat sheet comprises a pleat density of up to 17 pleats per inch, a pleat depth between 0.1–2 inches, and a pleat height of 0.3– 3 inches, wherein the filter cartridge provides a filtration efficiency of 95% or greater for particulate matter sizes less than or equal to 300 nm in diameter at all face velocities in a range that extends from 0.2 cm/s to 6 cm/s. 
Similar to Cullen, Cameron is directed to smoking devices. Cameron [0040]. Cameron discloses a vapor device 100, which can be used as an e-cigarette. Id. The e-cigarette comprises an inhale filter element 128.  Id. at Fig. 1, [0061].  Cameron states that the filter element 128 can comprise a HEPA rated filter, and that the filter material can be of conventional HVAC materials, including FILTRETE by 3M.  Id. at [0062].  Therefore, it would have been obvious for Adamic’s inhalation filter 620 to be a HEPA rated filter as disclosed by Cameron because HEPA filter is recognized in the smoking device art as being suitable to use as inhale filters. 
Furthermore, similar to Cameron, Osborne is directed to HEPA filters. Osborne [0017]. Osborne discloses a HEPA rated, pleated, flat sheet of filter material, with a pleat density of 8 pleats per inch (PPI), and a pleat height of 25 to 55 mm (0.984 to 2.16 inches).  See Osborne [0017] and [0019].  These values overlap with the claimed ranges of a pleat density of up to 17 pleats per inch, and a pleat height of 0.3 to 3 inches.  The pleat depth in Osborne would be within the claimed range of 0.1 to 2 inches, because the pleat depth will be smaller than the pleat height, as the depth does not account for the thickness of the filter material. Additionally, similar to Osborne, Clements is directed to pleated HEPA filters. Clements Fig. 12, [0076]. Clements discloses a pleated filter configuration with a pleat height of 5 inches and a pleat depth (width of 0.5 inches). Clements Fig. 12, [00112]. It would have been obvious for Osborne’s pleated HEPA filter to have a pleat depth of 0.5 inches as such dimension is known in the art as being suitable for HEPA filter pleat depth. 
Osborne’s filter material would have an efficiency of 99.97% for 300 nm particles at 5.3 cm/sec, because it is HEPA rated.  See Cambo et al., US 2012/0144790 [0051].  This overlaps with the claimed filtration efficiency of 95% or greater for 300 nm particles at a face velocity between 0.2 to 6 cm/s.  It would have been obvious for Adamic’s HEPA filter 620 to be constructed from Osborne’s filter material, because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.07.
It is further noted here that current invention requires a face velocity “extends” from 0.2 cm/s to 6 cm/s. Osborne discloses a single test velocity of 5.3 cm/s. Osborne [0064]. However, a person of ordinary skill in the art understands that while the test was performed at 5.3 cm/s, the filtration efficiency of 95% or greater for 300 nm particles would most probably be valid at face velocities less than 5.3 cm/s, because face velocity is related with the retention time of particles in a filter. The higher the face velocity, the longer the retention time and the larger chance a particle would be captured by the filtration material. Therefore, when the face velocity if lower than 5.3 cm/s, Osborne’s filtration efficiency of 95% or greater for 300 nm particles would still be valid.
Regarding claim 2:
Modified Cullen discloses the claimed limitation of that the filter cartridge of claim 1, wherein the filter material is selected from the group including a high-efficiency particulate air (HEPA) filter membrane (Osborne’s HEPA filter material as modified in claim 1). Osborne [0017] and [0019]. 
Regarding claim 3:
Modified Cullen discloses the claimed limitation of that the filter cartridge of claim 1, wherein the pleated flat sheet comprises an ULPA filter membrane (Osborne’s HEPA Filter material is a ePTFE ULPA filter). Osborne [0009].  
Modified Cullen does not explicitly disclose that the pleated flat sheet comprises a pleat density of 11 pleats/inch and a pleat height of 0.5 inches.
Modified Cullen discloses a pleat height of 25 to 55 mm (equivalent of 0.984 to 2.16 inches).  Osborne [0019]. While the disclosed pleat height does not overlap with the claimed pleat height of 0.5 inches, the instant disclosure does not teach that pleat height is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2044.05 (III)(A). Additionally, the examiner takes the position that it would have been an obvious, routine engineering choice to select the appropriate pleat height of the HEPA filter because this would merely involve scaling the device in size.
As for the limitation of pleat density being 11 pleats per inch, similar to Cullen, Ademak is directed to HEPA filter media 110. Ademak Fig. 5, [0061]. Additionally, Ademak discloses that the pleated flat sheet has a pleat density of 10 to 12 pleats per inch. Id. annotated Fig. 5, at [0056]. This overlaps with the claimed pleated density of 11 pleats/inch. MPEP 2144.05(I). It would have been obvious for Adamic’s pleat density to be within the range as disclosed by Ademak because such pleat density is known in the HEPA filter art as being suitable for HEPA filter material. 
Regarding claim 4:
Modified Cullen does not disclose the claimed limitation of that the filter cartridge of claim 1, wherein the pleated flat sheet comprises a HEPA filter membrane, and wherein the pleated flat sheet comprises a pleat density of 15 pleats/inch and a pleat height of 0.5 inches. Modified Adamic discloses a pleat height of 25 to 55 mm (equivalent of 0.984 to 2.16 inches).  Osborne [0019]. 
However, the instant disclosure does not teach that the claimed specific pleat height and pleat density is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, those difference fail to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2044.05 (III)(A). Additionally, the examiner takes the position that it would have been an obvious, routine engineering choice to select the appropriate pleat height and density of the HEPA filter because this would merely involve scaling the filter in size.
Regarding claim 5:
Modified Cullen does not disclose the claimed limitation of that the filter cartridge of claim 1, further comprising a prefilter.
Similar to Adamic, Worrilow is directed to an air filtration device. Worrilow Fig. 3, [0020]. Additionally, Worrilow discloses a pre-filter 12 having a MERV of 5 to 13. Id. Worrilow further discloses that the pre-filter 12 comprising carbon with oxidation media such as potassium permanganate (i.e., activated carbon). Id. at Fig. 3, [0022]. Additionally, Worrilow discloses that the pre-filter is used to trap airborne particulate and gross particulate from the outside air before that air reaches the other filtration media. Id. at Fig. 3, [0020]. It would have been obvious to include Worrilow’s pre-filter 12 in Adamic to trap airborne particulate and gross particulate from the outside air before that air reaches the other filtration media. Worrilow Fig. 3, [0020]. Worrilow’s prefilter 12 having a MERV range that encompassing a narrower claimed range and therefore is sufficient to establish a prima facie case of obviousness. MPEP 2144.05(Ⅰ).
Regarding claim 6:
Modified Cullen discloses the claimed limitation of that the filter cartridge of claim 5, wherein the prefilter comprises activated carbon (Worrilow’s potassium permanganate). Worrilow Fig. 3, [0022]. Modified Adamic also discloses that its prefilter has a performance range from MERV of 5 to 13, which that encompassing a narrower claimed range of 1 to 16, and therefore is sufficient to establish a prima facie case of obviousness. MPEP 2144.05(Ⅰ).
Regarding claim 7:
Modified Cullen as described in claims 5–6 discloses a pre-filter 12 comprising activated carbon. Worrilow Fig. 3, [0022]. However, modified Cullen does not disclose that pre-filter 12 comprises wetlaid carbon. 
In the analogous art of filter media comprises activated carbon, Krupnikov discloses that the activated carbon is deposited via a wet-laid process. Krupnikov [0106]. It would have been obvious for Worrilow’s pre-filter to be manufactured in a wetlaid process because this is a common technique for manufacturing filter media comprising carbon. 
Regarding claim 18:
Cullen discloses the claimed limitation of that a smoking apparatus (Cullen’s smoke purifier as shown in Fig. 9). Cullen Fig. 9, p. 3, ll. 12–16. Cullen’s smoking apparatus comprises a first section comprising a loading space (Cullen’s tobacco chamber 66), and a transport region (the space in casing 67) immediately downstream of the loading space 66. Id. at Fig. 9, p. 3, ll. 12–16. Cullen’s smoking apparatus also comprises a second section comprising a negative pressure generation system (user inhale via mouth piece 82). Id. at Fig. 9, p. 3, ll. 38–45.  Cullen’s smoking apparatus also comprises a filtration region (the region that occupies Cullen’s absorbent filter cartridge 71) immediately downstream of the transport region 67 and between the negative pressure generation system 82 and the transport region 67. Id. at Fig. 9, p. 3, ll. 20–26. The filtration region comprises a filter cartridge 71 for selective delivery of molecular active components from bulk airborne substances to a user. Id.
Cullen also discloses the claimed limitation of that the first section 66, 67 comprises a first opening defined by an end of the transport region 67. Adamic Fig. 9. The second section comprises a second opening (the left side opening of mouth piece 82)) defined by an end of the filtration region (the end that proximate filter cartridge 71). Id. at Fig. 9. The filter cartridge 71 occupies a substantial entirety of the first opening or the second opening (a person of ordinary skill in the art would understand that filter 71 need to cover the entire cross-sectional area of both the first and second opening to properly filter air). Id. The end of the transport region 67 that defines the first opening and an end of the negative pressure generation system are sized to mate with one another to connect the first section and the second section to one another (as shown in Fig. 9, the end of the transport region 67 that defines the first opening and an end of the negative pressure generation system 82 have identical size and are connected to each other via filter 71). Id. Cullen also discloses that claimed limitation of that when the first section and the second section are connected to one another and assembled with the filter cartridge 71, the filter cartridge 71 overlaps with both of the first section and the second section in a plan view (viewing from left or right from Fig. 9). 

    PNG
    media_image3.png
    537
    658
    media_image3.png
    Greyscale

Cullen does not disclose the claimed limitation of that the filter cartridge 620 comprises a pleated flat sheet that comprises filter material, wherein the pleated flat sheet comprises a pleat density of up to 17 pleats per inch, a pleat depth between 0.1–2 inches, and a pleat height of 0.3– 3 inches, wherein the filter cartridge provides a filtration efficiency of 95% or greater for particulate matter sizes less than or equal to 300 nm in diameter at all face velocities in a range that extends from 0.2 cm/s to 6 cm/s. 
Similar to Cullen, Cameron is directed to smoking devices. Cameron [0040]. Cameron discloses a vapor device 100, which can be used as an e-cigarette. Id. The e-cigarette comprises an inhale filter element 128.  Id. at Fig. 1, [0061].  Cameron states that the filter element 128 can comprise a HEPA rated filter, and that the filter material can be of conventional HVAC materials, including FILTRETE by 3M.  Id. at [0062].  Therefore, it would have been obvious for Adamic’s inhalation filter 620 to be a HEPA rated filter as disclosed by Cameron because HEPA filter is recognized in the smoking device art as being suitable to use as inhale filters. 
Furthermore, similar to Cameron, Osborne is directed to HEPA filters. Osborne [0017]. Osborne discloses a HEPA rated, pleated, flat sheet of filter material, with a pleat density of 8 pleats per inch (PPI), and a pleat height of 25 to 55 mm (0.984 to 2.16 inches).  See Osborne [0017] and [0019].  These values overlap with the claimed ranges of a pleat density of up to 17 pleats per inch, and a pleat height of 0.3 to 3 inches.  The pleat depth in Osborne would be within the claimed range of 0.1 to 2 inches, because the pleat depth will be smaller than the pleat height, as the depth does not account for the thickness of the filter material.  Additionally, similar to Osborne, Clements is directed to pleated HEPA filters. Clements Fig. 12, [0076]. Clements discloses a pleated filter configuration with a pleat height of 5 inches and a pleat depth (width of 0.5 inches). Clements Fig. 12, [00112]. It would have been obvious for Osborne’s pleated HEPA filter to have a pleat depth of 0.5 inches as such dimension is known in the art as being suitable for HEPA filter pleat depth. 
Osborne’s filter material would have an efficiency of 99.97% for 300 nm particles at 5.3 cm/sec, because it is HEPA rated.  See Cambo et al., US 2012/0144790 [0051].  This overlaps with the claimed filtration efficiency of 95% or greater for 300 nm particles at a face velocity between 0.2 to 6 cm/s.  It would have been obvious for Adamic’s HEPA filter 620 to be constructed from Osborne’s filter material, because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.07.
It is further noted here that current invention requires a face velocity “extends” from 0.2 cm/s to 6 cm/s. Osborne discloses a single test velocity of 5.3 cm/s. Osborne [0064]. However, a person of ordinary skill in the art understands that while the test was performed at 5.3 cm/s, the filtration efficiency of 95% or greater for 300 nm particles would most probably be valid at face velocities less than 5.3 cm/s, because face velocity is related with the retention time of particles in a filter. The higher the face velocity, the longer the retention time and the larger chance a particle would be captured by the filtration material. Therefore, when the face velocity if lower than 5.3 cm/s, Osborne’s filtration efficiency of 95% or greater for 300 nm particles would still be valid.
Additionally, modified Cullen does not disclose a differential pressure sensor that measures pressure drop across the filtration region to monitor a lifetime of the filter cartridge. Modified Adamic further does not disclose an additional pressure sensor that measures pressure drop across a known resistance to quantify flow rate of air through the first section or the second section. 
For the limitation of pressure sensor that quantify flow rate of air through the first section or the second section, Cameron discloses a flow sensor 116 that detects pressure, and is configured to measure vapor production and flow to the outlet. Cameron Fig. 1, [0057]. Cameron discloses that its flow sensor 116 is configured to send its signal to a controller that controls the vapor flow rate to a user. Id. It would have been obvious for Adamic to include Cameron’s flow sensor 116 such that the vapor flow rate delivered to the user could be controlled. With this modification, Cameron’s flow sensor 116 would be located at the second section, i.e., close to the user (negative pressure generation system), to control the vapor production and flow to the outlet. Id. 
For the limitation of a differential pressure sensor that measures pressure drop across the filtration region to monitor a lifetime of the filter cartridge, similar to Cullen, Ono is directed to a HEPA filter 12. Ono Fig. 10A, [0057]. Additionally, Ono discloses a differential pressure sensor 23, which is used to measure the pressure different across the HEPA filter 12 and monitor the HEPA filter life (clogging). Id. It would have been obvious to include Ono’s differential pressure sensor 23 in modified Adamic to monitor Cullen’s HEPA filter life (clogging). 

    PNG
    media_image2.png
    530
    605
    media_image2.png
    Greyscale

Regarding claim 19:
Modified Cullen discloses the claimed limitation of that the pleated flat sheet is circular. Cullen Fig. 14, p. 3. 
Regarding claim 20:
It is noted here that this limitation does not get patentable weight because it is material worked upon by apparatus. MPEP 2115. However, for the sake of compact prosecution, it is addressed as follows. 
Modified Cullen discloses the claimed limitation of that the filter cartridge of claim 18, wherein the molecular active components delivered through the filter material include nicotine (Cullen discloses tobacco, which contains nicotine). Cullen Fig. 9, p. 3, ll. 51–66. 
Regarding claim 21:
Modified Cullen discloses the claimed limitation of that the filter cartridge of claim 1, wherein the molecular active components delivered through the filter material include nicotine (tobacco includes nicotine). Cullen Fig. 9, p. 3, ll. 51–66. 
Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding Claim 8:
The structure of smoking apparatus comprising a first section, a loading space, a first transport region, a second section, and a filtration region are identical to those recited in claim 1 and are mapped to Adamic in view of Cameron and Osborne. 
However, modified Adamic does not disclose a first diffusive element located in the first transport region to provide laminar air flow and cooling through the first transport region, the first diffusive element comprising a plurality of walls that intersect to form a plurality of rectangles in a grid shape at an interior of the first diffusive element, wherein each rectangle comprises a part of a first wall that intersects a part of a second wall, wherein a length of the part of the first wall and a length of the part of the second wall are in a range of 0.5mm to 5mm.
Claims 10–14 and 22–24 are allowable as they depend on claim 8. 

Response to Arguments
Claim Rejections - 35 USC § 112(a)
The examiner withdraws the current 35 U.S.C. §112(a) rejection as the applicant has amended the claims to overcome the current rejection. 
Claim Rejections - 35 USC § 103
The applicant requests a second non-final based on the alleged fact that the examiner fails to consider every feature of the claims. Applicant Rem. dated Sep. 02, 2022 (“Applicant Rem.”). 
In response to this argument, the examiner would like to point out that the original claim set comprising a limitation of “all face velocities in a range that extends from 0.2 to 300 cm/s.” It is impossible to find prior art filter with an efficiency of 95% or greater for 300 nm particles at the claimed velocity range from 0.2 to 300 cm/s. As clearly stated in the previous office action and reiterated here, it is difficult to obtain high filtration efficiency at high face velocities because high face velocity reduces the retention time of particles, and thus lower the chance for particles to collide on the filter via Brownian motion (diffusion). Diffusion is known as the dominating capture mechanism for particles smaller than 100 nm. 
Additionally, the examiner would like to point out that the instant claim set dated Sep. 02, 2022 incorporated a series of further limitations that change the scope of the current invention, which necessitated new grounds of rejection. Accordingly, the action is made final. MPEP § 706.07(a). 
The applicant also argues that the current amendment overcomes the prior art. Applicant Rem. p. 12. 
The examiner disagrees. Details are provided above for the rejection of independent claim 1 and 18. Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                         

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776